11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

David Eric Molinar,                            * From the 326th District
                                                 Court of Taylor County,
                                                 Trial Court No. 45,010-C.

Vs. No. 11-12-00228-CV                         * July 24, 2014

Lorraine Molinar,                              * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.